Title: From Thomas Jefferson to the County Lieutenants of Pittsylvania and Certain Other Counties, 4 September 1780
From: Jefferson, Thomas
To: County Lieutenants



Sir
In Council Sepr. 4. 1780.

The late misfortune to the southward renders it necessary that we send on a reinforcement of militia from this state to assist in stopping the progress of the enemy shoud they be able to do no more. Other counties are therefore applied to for quotas of militia proportioned to those which were required by the General assembly from the counties first called on, of which yours was one. Justice to those now summoned to duty as well as those on whom the call will come hereafter in the course of rotation, requires that full quotas being expected from them full quotas shall also be afforded by the counties called on before them. I am therefore to require from your countymen under the command of such officers below the rank of field officers as you shall find proper to send with them, being the number which failed to march when formerly ordered. I am to inform you that any man on whom the lot now falls [to] make up for the delinquency of those who failed to march on the former occasion shall be excused on delivering to the jail of your county on warrant from you, one of those delinquents if able bodied or any other of your militia who shall have actually marched and since deserted. And also that you shall have credit on the number now required for any such delinquents who shall have joined General Stevens, or whom you shall have taken and sent into duty before you receive this. The men now called for, and the delinquents and deserters who may be delivered to you are to proceed as soon as possible to Hillsborough in N. Carolina at which place they must be by the 25th of Octo: or as much sooner as may be, because by the last day of that month the time of service of the militia now in Carolina will be expired. You are desired to make an exact return to me distinguishing how many of those you send are new militia, how many delinquents and how many deserters, as the two latter classes are made regular soldiers for eight months as a punishment of their offence whereas those newly called are to serve three months only from the time of their getting to thehead quarters of the commanding officer to the southward. I inclose you a power of taking provisions waggons and other necessaries for the men on their march with an extract of the act of assembly authorizing it, which I woud recommend you to put into the hands of some discreet person of the party capable of doing duties of quarter master and commissary. I am to desire you to be very attentive to the taking and sending back all deserters and delinquents hereafter as we shall repeat our calls on every county till they shall have actually sent their full number into the field. And in doing this let me point your attention particularly to those dastardly fugitives from the late rout in Carolina, who have so much disgraced their country and who by such flight come within description of deserters. I am your most obedient servant,

Tho. Jefferson

